Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 34-53 are pending, claims 1-33 are canceled in this application. This application is a division of US 15/282,502, filled on 09/30/2016, now abandoned. 

Claim Objections
Claim 43 is objected to because of the following informalities: there is extra “)” after “Laureth-7”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-39, 41-44, 47, and 49-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) in view of Tan et al. (US 2015/0004116 A1).
Förster et al. teach temporary shaping human hair with spraying application (paragraph 3-7 and 209) compositions comprising a1) water, 2.3% by weight of a2) fatty substances, 2.5% by weight of a3) film-forming polymers, 1.4% by weight of a4) thickeners, 0.2% by weight of a5) emulsifiers (formulations 81-85 in paragraph 204); 
Förster et al. do not specify: i) the specific combination of acrylate copolymer and polyurethane and their weight ratio (claim 38) and polyurethane being polyurethane-34 (claim 37); ii) the thickener acrylamide/Sodium acryloyldimethyltaurate copolymer being a water-in-oil emulsion of acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80 (claim 43); iii) a step of air drying hair (claim 51), no heat treatment of hair during or after application (claim 52), and heat treatment of hair at from about 25 to about 250 °C before, during, or after application (claim 53).
These deficiencies are cured by Tan et al. who teach methods of styling hair, by applying to hair, hair styling compositions comprising a mixture of at least two latex polymers chosen from acrylate and polyurethane polymers (abstract, paragraph 14, 15, and 19) with a 10:1 to 1:10 weight ratio between them (paragraph 20) with hair styling benefits of from low to high style-hold and curl-retention properties with or without additives (paragraph 14-15) and a thickener including Simulgel 600 (CTFA name: acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80) (paragraph 78); wherein the polyurethane including polyurethane-1, polyurethane-34, etc., (paragraph 73) and optionally heating (i.e., with or without heating) hair at from about 25 to about 250 °C before, during, or after application (paragraph 131).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to specify 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to replace polyurethane-1 the composition taught by Förster et al. with polyurethane-34. Both polyurethane-1 and polyurethane-34 being suitable polyurethanes in combination with acrylate copolymer in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polyurethane-1 the composition taught by Förster et al. with polyurethane-34 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to specify .

Claims 40, 45, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) and Tan et al. (US 2015/0004116 A1), as applied to claims 34-39, 41-44, 47, and 49-53, and further in view of Parker et al. (US 2008/0279804 A1).
The teachings of Förster et al. are discussed above and applied in the same manner.
Förster et al. do not specify the fatty substance amino-functional silicone and the emulsifiers in a hair styling composition being amodimethicone, including cetyl alcohol, glyceryl stearate, etc., respectively (abstract and paragraph 26).
This deficiency is cured by Parker et al. who teach hair styling composition comprising silicone including amodimethicone and emulsifiers including laureth-7, cetyl alcohol, glyceryl stearate, etc., (abstract and paragraph 26).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Parker et al. to 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Parker et al. to replace laureth-7 in the composition taught by Förster et al. with cetyl alcohol or glyceryl stearate. Laureth-7, cetyl alcohol, and glyceryl stearate being suitable emulsifiers in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing laureth-7 in the composition taught by Förster et al. with cetyl alcohol or glyceryl stearate flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
	
	
Claims 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) and Tan et al. (US 2015/0004116 A1), as applied to claims 34-39, 41-44, 47, and 49-53, and further in view of Tamareselvy et al. (US 2007/0202069 A1).
The teachings of Förster et al. are discussed above and applied in the same manner.
Förster et al. do not specify the emulsifiers including decyl glucoside

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tamareselvy et al. to replace oleth-2 in the composition taught by Förster et al. with decyl glucoside. Both decyl glucoside and oleth-2 being suitable emulsifiers/surfactants in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing oleth-2 in the composition taught by Förster et al. with decyl glucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.	
	
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HONG YU/
Primary Examiner, Art Unit 1612